Exhibit 10.11.1

SUNOCO PARTNERS LLC

LONG-TERM INCENTIVE PLAN

Performance-Based Restricted Unit Agreement

This Restricted Unit Agreement (the “Agreement”), entered into as of the 27th
day of January, 2011 (the “Agreement Date”), by and between Sunoco Partners LLC
(the “Company”) and the Participant named herein.

Recitals:

WHEREAS, the Company maintains the Sunoco Partners LLC Long-Term Incentive Plan
(the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”); and

WHEREAS, the Committee has determined to make an award to the Participant of
Restricted Units, representing rights to receive common units, representing
limited partnership interests in Sunoco Logistics Partners L.P. (the
“Partnership”), subject to a risk of forfeiture pursuant to the terms and
conditions of the Plan; and

WHEREAS, the Participant has determined to accept such award;

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE I:

Award of Restricted Units

1.1 Award. Subject to the terms and conditions of the Plan and this Agreement,
the Participant is hereby granted the number of Restricted Units set forth
herein (the “Award”):

 

(a) Participant   :     

 

  (b) Date of Grant   :     

 

  (c) Number of Restricted Units   :     

 

  (d) Restricted Period   :     

 

 

This Award includes tandem DERs, calculated with regard to the actual number of
Restricted Units, if any, earned and received by the Participant at the end of
the Restricted Period. The Company shall establish a bookkeeping methodology to
account for the distribution equivalents to be credited to the Participant in
recognition of these DERs. The DERs will be settled for cash, payable directly
to the Participant, and will not bear interest.

1.2 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the Plan, the provisions in the Plan shall govern and prevail.
This Agreement is subject in all respects to the terms and conditions of the
Plan, as the same may have been amended from time to time in accordance with its
terms; provided, however, that no such amendment shall deprive the Participant,
without such Participant’s consent, of any rights earned or otherwise due to
Participant hereunder. Initially capitalized terms and phrases used in this
Agreement but not otherwise defined herein, shall have the respective meanings
ascribed to them in the Plan.



--------------------------------------------------------------------------------

1.3 Performance Measures. Exhibit 2011-I, attached hereto and made a part
hereof, sets forth the performance measures to be applied in determining the
number of Restricted Units earned pursuant to the Award. The Committee may
modify these performance measures during, or after the end of, the Restricted
Period to reflect significant events that occur during such Restricted Period.

1.4 Payment. Payment in respect of this Award, shall be made following the end
of the Restricted Period, but only to the extent the Committee determines that
the applicable performance targets have been met.

(a) Payment of Earned Restricted Units. Except in the event of a Change of
Control, payment for Restricted Units earned shall be made in Units. The number
of Units paid shall be equal to the number earned; provided, however, that
fractional Units shall be rounded up to the nearest whole Unit and distributed
to the Participant. Payment shall be made within two and one-half (2 1/2) months
following the calendar year in which such Restricted Units become
non-forfeitable;

(b) Payment of Earned DERs. The Participant will be entitled to receive from the
Company at the end of the Restricted Period, payment of an amount in cash equal
to the DERs earned, determined in accordance with the applicable provisions of
Exhibit 2011-I. Payment of all DERs shall be within two and one-half (2 1/2)
months following the calendar year in which such DERs become non-forfeitable.

(c) Tax Withholding. All payments and distributions under this Agreement are
subject to withholding of applicable taxes:

(i) Payment in Units. Immediately prior to payment of any Units in respect of an
earned Award, Participant must satisfy applicable withholding taxes due upon the
receipt of such Units. Participant may elect to satisfy such withholding
obligations by surrender of Units otherwise payable to Participant in respect of
such earned Award.

(ii) Payment in Cash. Cash payments in respect of any earned Award, and/or
tandem DERs, shall be made net of any applicable withholding taxes.

1.5 Termination of Employment.

(a) Death, Disability or Retirement. No portion of this Award shall be forfeited
as a result of the occurrence, prior to the end of the Restricted Period, of the
Participant’s death, or termination of employment by reason of retirement or
permanent disability (as determined by the Committee). Instead, this Award shall
remain outstanding and the earned portion of such Award shall be paid out
(subject to adjustment for applicable performance factors) as though the
Participant had been employed by the Company through the end of the Restricted
Period.

(b) Other Termination of Employment. Unless otherwise determined by the
Committee, and except as provided in Section 1.5 (a), or in the event of a
Qualifying Termination, the Participant shall forfeit the entire Award upon
termination of employment prior to the end of the Restricted Period, and shall
not be entitled to receive any Units, or any payment in respect of DERs.

(c) Leaves of Absence. The Committee shall determine whether any leave of
absence constitutes a termination of employment within the meaning of the Plan;
and the impact of such leave of absence on awards made to Participant under the
Plan.



--------------------------------------------------------------------------------

ARTICLE II

General Provisions

2.1 Successors and Assignability. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. Unless
otherwise provided by the Committee: (a) no part of this Award shall be
assignable or transferable by the Participant, except by will or the laws of
descent and distribution; and (b) during the Participant’s life, this Award
shall be payable only to Participant, or Participant’s guardian or legal
representative. In the event of the Participant’s death, payment, to the extent
permitted by this Agreement and the Plan, may be made to the Participant’s
estate.

2.2 Rights as a Limited Partner. Until Units have been validly issued (as fully
paid common units representing limited partnership interests in the Partnership)
to the Participant or any other person, neither Participant nor such other
person shall be entitled to any privileges of Unit ownership, or otherwise have
any rights as a limited partner, by reason of the Award.

2.3 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties hereto.

2.4 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.5 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH,
THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

2.6 Notices. Communications shall be addressed and directed to the parties, as
follows, or to such other address or recipient for a party as may be hereafter
notified by such party hereunder:

 

(a) if to the Company:    SUNOCO PARTNERS LLC    Board of Directors    1818
Market Street, Suite 1500    Philadelphia, Pennsylvania, 19103    Attention:
Vice President, General Counsel and Secretary Notices to the Company shall be
deemed to have been duly given or made upon actual receipt by the Company. (b)
if to the Participant:    to the address for Participant as it appears on the
Company’s records.

2.7 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.8 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, as of the day
first above written.

 

SUNOCO PARTNERS LLC By:  

 

  Dennis Zeleny   Vice President and Chief Human Resources Officer Participant:
By:  

 

  Name:   Title: